DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    COREY LAVON CUNNINGHAM,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-1509

                              [October 3, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Marina Garcia-Wood,
Judge; L.T. Case No. 16-002273-CF-10A.

   Corey Lavon Cunningham, Perry, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CONNER, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.